Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a sputtering target comprising a first region of In, Zn and an element M1 (one or more of Al, Si, Mg, Zr, Be, B) and a second region comprising In Zn and an element M2 (one or more of Ti, Ge, Sn, V, Ni, Mo, W, Ta), wherein the atomic ratio of In in the second region is higher than the first, one region has a nano-crystal structure, and the first region has a higher resistance than the second region.  

	While prior art exists disclosing knowledge in the art of sputtering targets containing indium and zinc with regions of different atomic concentration and resistance values (see Osada, as previously applied) and knowledge in the art of using indium and zinc containing targets with nanostructure (see Kurihara, as previously applied), and knowledge in the art of sputtering targets containing In, Zn and elements from M1 and M2 (see Morita and Osada, as previously applied), none of the prior art teaches nor suggests specifically combining these features and providing element(s) M1 in the first region and element(s) M2 in the second region, as required by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794